Case 3:13-cv-00257-JAM Document 305-3 Filed 10/11/18 Page 1 of 2




             EXHIBIT
                  Case 3:13-cv-00257-JAM Document 305-3 Filed 10/11/18 Page 2 of 2
i
         About Shinn Fu                                                         Page 1 of 1
                                                                       -=c>




                                                                                                                                                                                                     iv

                                          rA,

              kV‘        tfMi                                                                                                                                     ai^HeChiiUoTOi^
                                                                                                                                                                  :vKunwQpiate-,;ri^

                                                               Tech*Zone                              What's New                           About Us                         Contact Us
           Home                  Products

                                                                                                                                                                                             1

                                                          ■ About SFA Companies
                                                             SWm Fu Company of America, Inc (SFA) performs its lOnottons In mairetlng, sales, service and dlalribuljig P^usis t^oughr^
                                                             North, Central and South America. Over the past 30 ye^s, SFA has tjacome the leading distributor of hydraulic Bft equipment in
                                                             the US and Canada, which reflects a widely recognized reputation for quaWy and sendee.

                                                           • SFA maintains the following divisions:


                                                                  • BVA Hydraulics'^ and corresponding 06M private label products

                                                                  ‘ Omega Lift Equipment® and corresponding OEM private label hydraulic products

                                                                  • Heh-Wemer Automotive

                                                                  • Porto-Power Blackhawk Automotive

                                                                  • PrO'Ufl®DlYprpducls

                                                                   - Road Xpedftion"^

                                                                   « Tailgate Tools™


                                                             In addition to distribution, SFA has also played a key role in engineering, research and product design to help    manufacturing
                                                             facIBUes maet our maikat needs. Our OEM private-iabei customers, with their strict requirements, are a vital part of this effort
                                                             March of 2008 SFA obtained ISO 900f ;2000 CertWcalion operation processes and policies.

                                                             Our lifting producis and winches are manufactured in Ihe Shlrm Fu Group's ISO-9000 factories, we are able to provide a quality
                                                             product that meets the industry standards, such as ASMEfANSI. Also, Shinn Fu Group has been granted many US patents to
                                                             feature our unique product designs, whidi enhances our inrrovation and qualiby.

                                                              thje to the factories' capabilSies, we are able to give our customers products that are competitively priced, without saorffldng
                                                              quality and design features.
                                                              SFA Is located appraximately 1 mile east of the Kansas City Intemahional Airport At this facility you will find f 00,000 square feet
                                                              of warehouse, testing facilities, ofBces and product showroom. Please centact us in advance if you are interested In taking a tour
                                                              andfor obtaw’ng more Information about our products.



                                                                  SFA Companies is ISO 9001:2008 Certified.                                                                                      t




          e 2011 Shmn Fu Company of Americajne^
          Oeslgnalad trademarks and brands ara tha property of lhaic respeclive owners,
          Offical lime: 2/21/2011 1:27:33 AM CST.




    !




    .!




                                                                                                                                                                       EXHIBIT


                                                                                                                                                                2A
                                                                                                                                                               A7 A1        5>--a V -/




     1
